Exhibit 10.18

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of this 9th day of February, 2004, by
and between The Kansas City Southern Railway Company, a Missouri corporation
(“Railway”), Kansas City Southern, a Delaware corporation (“KCS”) and Mark W.
Osterberg, an individual (“Executive”).

 

WHEREAS, Executive has been offered employment by Railway, and Railway, KCS and
Executive desire for Railway to continue to employ Executive on the terms and
conditions set forth in this Agreement and to provide an incentive to Executive
to remain in the employ of Railway hereafter, particularly in the event of any
change in control (as herein defined) of KCS, or Railway, thereby establishing
and preserving continuity of management of Railway.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed by and between Railway, KCS and Executive as follows:

 

1.    Employment. Railway hereby employs Executive as its Vice President &
Comptroller to serve at the pleasure of the Board of Directors of Railway (the
“Railway Board”) and to have such duties, powers and responsibilities as may be
prescribed or delegated from time to time by the President or other officer to
whom Executive reports, subject to the powers vested in the Railway Board and in
the stockholders of Railway. Executive shall faithfully perform his duties under
this Agreement to the best of his ability and shall devote substantially all of
his working time and efforts to the business and affairs of Railway and its
affiliates.

2.    Compensation.

(a)    Base Compensation. Railway shall pay Executive as compensation for his
services hereunder an annual base salary at the rate approved by the Railway’s
Compensation Committee. Such rate shall not be reduced except as agreed by the
parties or except as part of a general salary reduction program imposed by
Railway for non-union employees and applicable to all officers of Railway, not
related to a Change of Control.



--------------------------------------------------------------------------------

3.    Benefits. During the period of his employment hereunder, Railway shall
provide Executive with coverage under such benefit plans and programs as are
made generally available to similarly situated employees of Railway, provided
(a) Railway shall have no obligation with respect to any plan or program if
Executive is not eligible for coverage thereunder, and (b) Executive
acknowledges that stock options and other stock and equity participation awards
are granted in the discretion of the Railway Board or the Compensation Committee
of the Railway Board and that Executive has no right to receive stock options or
other equity participation awards or any particular number or level of stock
options or other awards. In determining contributions, coverage and benefits
under any disability insurance policy and under any cash compensation-based plan
provided to Executive by Railway, it shall be assumed that the value of
Executive’s annual compensation, pursuant to this Agreement, is 145% of
Executive’s annual base salary. Executive acknowledges that all rights and
benefits under benefit plans and programs shall be governed by the official text
of each plan or program and not by any summary or description thereof or any
provision of this Agreement (except to the extent that this Agreement expressly
modifies such benefit plans or programs) and that neither KCS, nor Railway is
under any obligation to continue in effect or to fund any such plan or program,
except as provided in Paragraph 7 hereof.

 

4.    Term and Termination.

 

The “Term” of this Agreement shall begin on the date first written above and
continue until terminated as provided in (a) through (d) of this Section 4.

 

(a)    Termination by Executive. Executive may terminate this Agreement and his
employment hereunder by providing at least thirty (30) days advance written
notice to Railway, except that in the event of any material breach of this
Agreement by Railway, Executive may terminate this Agreement and his employment
hereunder immediately upon notice to Railway.

(b)    Death or Disability. This Agreement and Executive’s employment hereunder
shall terminate automatically on the death or disability of Executive, except to
the extent employment is continued under Railway’s disability plan. For purposes
of this

 

2



--------------------------------------------------------------------------------

Agreement, Executive shall be deemed to be disabled if he qualifies for
disability benefits under Railway’s long-term disability plan.

(c)    Termination by Railway For Cause. Railway may terminate this Agreement
and Executive’s employment “for cause” immediately upon notice to Executive. For
purposes of this Agreement (except for Paragraph 7), termination “for cause”
shall mean termination based upon any one or more of the following:

(i)    Any material breach of this Agreement by Executive;

(ii)    Executive’s dishonesty involving Railway, KCS, or any subsidiary of
Railway or KCS;

(iii)    Gross negligence or willful misconduct in the performance of
Executive’s duties as determined in good faith by the Railway Board;

(iv)    Executive’s failure to substantially perform his duties and
responsibilities hereunder, including without limitation Executive’s willful
failure to follow reasonable instructions of the President or other officer to
whom Executive reports;

(v)    Executive’s breach of an express employment policy of Railway or its
affiliates;

(vi)    Executive’s fraud or criminal activity;

(vii)    Embezzlement or misappropriation by Executive; or

(viii)    Executive’s breach of his fiduciary duty to Railway, or KCS, or their
affiliates.

(d)    Termination by Railway Other Than For Cause.

(i)    Railway may terminate this Agreement and Executive’s employment other
than for cause immediately upon notice to Executive, and in such event, Railway
shall provide severance benefits to Executive in accordance with Paragraph
4(d)(ii) below. Executive acknowledges and agrees that such severance benefits
constitute the exclusive remedy of Executive upon termination of employment
other than for cause. Notwithstanding any other provision of this Agreement, as
a condition to receiving such severance benefits, Executive shall execute a full
release of claims in favor of Railway and KCS and their affiliates in the form
Attached hereto as Appendix A.

 

3



--------------------------------------------------------------------------------

(ii) Unless the provisions of Paragraph 7 of this Agreement are applicable, if
Executive’s employment is terminated under Paragraph 4(d)(i), Railway shall
continue, for a period of one (1) year following such termination, (a) to pay to
Executive as severance pay a monthly amount equal to one-twelfth (1/12th) of the
annual base salary referenced in Paragraph 2(a) above, at the rate in effect
immediately prior to termination, and, (b) to reimburse Executive for the cost
(including state and federal income taxes payable with respect to this
reimbursement) of continuing the health insurance coverage provided pursuant to
this Agreement or obtaining health insurance coverage comparable to the health
insurance provided pursuant to this Agreement, and obtaining coverage comparable
to the life insurance provided pursuant to this Agreement, unless Executive is
provided comparable health or life insurance coverage in connection with other
employment. The foregoing obligations of Railway shall continue until the end of
such one (1) year period notwithstanding the death or disability of Executive
during said period (except, in the event of death, the obligation to reimburse
Executive for the cost of life insurance shall not continue). In the year in
which termination of employment occurs, Executive shall be eligible to receive
benefits under the Railway Incentive Compensation Plan and any Executive Plan in
which Executive participates (the “Executive Plan”) (if such Plans then are in
existence and Executive was entitled to participate immediately prior to
termination) in accordance with the provisions of such plans then applicable,
and severance pay received in such year shall be taken into account for the
purpose of determining benefits, if any, under the Railway Incentive
Compensation Plan but not under the Executive Plan. After the year in which
termination occurs, Executive shall not be entitled to accrue or receive
benefits under the Railway Incentive Compensation Plan or the Executive Plan
with respect to the severance pay provided herein, notwithstanding that benefits
under such plan there are still generally available to executive employees of
Railway. After termination of employment, Executive shall not be entitled to
accrue or receive benefits under any other employee benefit plan or program,
except that Executive shall be entitled to participate in the KCS Section 401(k)
and Profit Sharing Plan and the KCS Employee Stock Ownership Plan (if Railway
employees then still participate in such plans) in the year of

 

4



--------------------------------------------------------------------------------

termination of employment only if Executive meets all requirements of such plans
for participation in such year.

 

5.    Confidentiality and Non-Disclosure.

(a)    Executive understands and agrees that he will be given Confidential
Information (as defined below) during his employment with Railway relating to
the business of Railway, KCS and/or their affiliates, in exchange for his
agreement herein. Executive hereby expressly agrees to maintain in strictest
confidence and not to use in any way (including without limitation in any future
business relationship of Executive), publish, disclose or authorize anyone else
to use, publish or disclose in any way, any Confidential Information relating in
any manner to the business or affairs of Railway, KCS and/or their affiliates.
Executive agrees further not to remove or retain any figures, calculations,
letters, documents, lists, papers, or copies thereof, which embody Confidential
Information of Railway, KCS and/or their affiliates, and to return, prior to
Executive’s termination of employment for any reason, any such information in
Executive’s possession. If Executive discovers, or comes into possession of, any
such information after his termination he shall promptly return it to Railway.
Executive acknowledges that the provisions of this paragraph are consistent with
Railway’s policies and procedures to which Executive, as an employee of Railway,
is bound.

(b)    For purposes of this Agreement, “Confidential Information” includes, but
is not limited to, information in the possession of, prepared by, obtained by,
compiled by, or that is used by Railway, KCS or their affiliates or customers,
and: (i) is proprietary to, about, or created by Railway, KCS or their
affiliates or customers; (ii) gives Railway, KCS or their affiliates or
customers some competitive business advantage, the opportunity of obtaining such
advantage, or disclosure of which might be detrimental to the interest of
Railway, KCS or their affiliates or customers; and (iii) is not typically
disclosed by Railway, KCS or their affiliates or customers, or known by persons
who are not employed by Railway, KCS or their affiliates or customers. Without
in any way limiting the foregoing and by way of example, Confidential
Information shall include: information pertaining to Railway’s, KCS’s or their
affiliates’ business operations such as financial and operational information
and data, operational plans and strategies, business and marketing strategies,
pricing information, plans for various products and services, and acquisition
and divestiture planning.

 

5



--------------------------------------------------------------------------------

(c)    In the event of any breach of this Paragraph 5 by Executive, Railway
shall be entitled to terminate any and all remaining severance benefits under
Paragraph 4(d)(ii) and shall be entitled to pursue such other legal and
equitable remedies as may be available. Executive acknowledges, understands and
agrees that Railway, KCS and/or their affiliates will suffer immediate and
irreparable harm if Executive fails to comply with any of his obligations under
Paragraph 5 of this Agreement, and that monetary damages alone will be
inadequate to compensate Railway, KCS or their affiliates for such breach.
Accordingly, Executive agrees that Railway, KCS and/or their affiliates shall,
in addition to any other remedies available to it at law or in equity, be
entitled to temporary, preliminary, and permanent injunctive relief and specific
performance to enforce the terms of Paragraph 5 without the necessity of proving
inadequacy of legal remedies or irreparable harm or posting bond.

 

6.    Duties Upon Termination; Survival.

(a)    Duties. Upon termination of this Agreement by Railway or Executive for
any reason, Executive shall immediately sign such written resignations from all
positions as an officer, director or member of any committee or board of Railway
and all direct and indirect subsidiaries and affiliates of Railway as may be
requested by Railway and shall sign such other documents and papers relating to
Executive’s employment, benefits and benefit plans as Railway may reasonably
request.

(b)    Survival. The provisions of Paragraphs 5, 6(a) and 7 of this Agreement
shall survive any termination of this Agreement by Railway or Executive, and the
provisions of Paragraph 4(d)(ii) shall survive any termination of this Agreement
by Railway under Paragraph 4(d)(i).

 

7.    Continuation of Employment Upon Change in Control.

(a)    Continuation of Employment. Subject to the terms and conditions of this
Paragraph 7, in the event of a Change in Control (as defined in Paragraph 7(d))
at any time during the term of this Agreement, Executive agrees to remain in the
employ of Railway for a period of three years (the “Three Year Period”) from the
date of such Change in Control (the “Control Change Date”). Railway agrees to
continue to employ Executive for the Three Year Period. During the Three Year
Period, (i) the Executive’s position (including offices, titles,

 

6



--------------------------------------------------------------------------------

reporting requirements and responsibilities), authority and duties shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 12 month period immediately
before the Control Change Date and (ii) the Executive’s services shall be
performed at the location where Executive was employed immediately before the
Control Change Date or at any other location less than 40 miles from such former
location. During the Three Year Period, Railway shall continue to pay to
Executive an annual base salary on the same basis and at the same intervals as
in effect prior to the Control Change Date at a rate not less than 12 times the
highest monthly base salary paid or payable to the Executive by Railway in
respect of the 12-month period immediately before the Control Change Date.

(b)    Benefits. During the Three-Year Period, Executive shall be entitled to
participate, on the basis of his executive position, in each of the following
KCS, or Railway plans (together, the “Specified Benefits”) in existence, and in
accordance with the terms thereof, at the Control Change Date:

(i)    any benefit plan, and trust fund associated therewith, related to: (A)
life, health, dental, disability, accidental death and dismemberment insurance
or accrued but unpaid vacation time; (B) profit sharing, thrift or deferred
savings (including deferred compensation, such as under Sec. 401(k) plans); (C)
retirement or pension benefits; (D) ERISA excess benefits and similar plans and
(E) tax favored employee stock ownership (such as under ESOP, and Employee Stock
Purchase programs); and

(ii)    any other benefit plans hereafter made generally available to executives
of Executive’s level or to the employees of Railway generally.

In addition, Railway and KCS shall use their best efforts to cause all
outstanding options held by Executive under any stock option plan of KCS or its
affiliates to become immediately exercisable on the Control Change Date and to
the extent that such options are not vested and are subsequently forfeited, the
Executive shall receive a lump-sum cash payment within 5 days after the options
are forfeited equal to the difference between the fair market value of the
shares of stock subject to the non-vested, forfeited options determined as of
the date such options are forfeited and the exercise price for such options.
During the Three-Year Period Executive shall be entitled to participate, on the
basis of his executive position, in any incentive compensation plan of KCS, or
Railway in accordance with the terms thereof at the Control Change Date;
provided that if under KCS, or Railway programs or Executive’s Employment
Agreement in

 

7



--------------------------------------------------------------------------------

existence immediately prior to the Control Change Date, there are written
limitations on participation for a designated time period in any incentive
compensation plan, such limitations shall continue after the Control Change Date
to the extent so provided for prior to the Control Change Date.

If the amount of contributions or benefits with respect to the Specified
Benefits or any incentive compensation is determined on a discretionary basis
under the terms of the Specified Benefits or any incentive compensation plan
immediately prior to the Control Change Date, the amount of such contributions
or benefits during the Three Year Period for each of the Specified Benefits
shall not be less than the average annual contributions or benefits for each
Specified Benefit for the three plan years ending prior to the Control Change
Date and, in the case of any incentive compensation plan, the amount of the
incentive compensation during the Three Year Period shall not be less than 75%
of the maximum that could have been paid to the Executive under the terms of the
incentive compensation plan.

(c)    Payment. With respect to any plan or agreement under which Executive
would be entitled at the Control Change Date to receive Specified Benefits or
incentive compensation as a general obligation of Railway which has not been
separately funded (including specifically, but not limited to, those referred to
under Paragraph 7(b)(i)(D) above), Executive shall receive within five (5) days
after such date full payment in cash (discounted to the then present value on
the basis of a rate of seven percent (7%) per annum) of all amounts to which he
is then entitled thereunder.

(d)    Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if:

(i)    for any reason at any time less than seventy-five percent (75%) of the
members of the KCS Board shall be individuals who fall into any of the following
categories: (A) individuals who were members of the KCS Board on the date of the
Agreement; or (B) individuals whose election, or nomination for election by
KCS’s stockholders, was approved by a vote of at least seventy-five percent
(75%) of the members of the KCS Board then still in office who were members of
the KCS Board on the date of the Agreement; or (C) individuals whose election,
or nomination for election, by KCS’s stockholders, was approved by a vote of at
least seventy-five percent (75%) of

 

8



--------------------------------------------------------------------------------

the members of the KCS Board then still in office who were elected in the manner
described in (A) or (B) above, or

(ii)    any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than KCS shall have
become after September 18, 1997, according to a public announcement or filing,
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Railway or KCS representing thirty
percent (30%) (or, with respect to Paragraph 7(c) hereof, 40%) or more
(calculated in accordance with Rule 13d-3) of the combined voting power of
Railway’s or KCS’s then outstanding voting securities; or

(iii)    the stockholders of Railway or KCS shall have approved a merger,
consolidation or dissolution of Railway or KCS or a sale, lease, exchange or
disposition of all or substantially all of Railway’s or KCS’s assets, if persons
who were the beneficial owners of the combined voting power of Railway’s or
KCS’s voting securities immediately before any such merger, consolidation,
dissolution, sale, lease, exchange or disposition do not immediately thereafter,
beneficially own, directly or indirectly, in substantially the same proportions,
more than 60% of the combined voting power of any corporation or other entity
resulting from any such transaction.

(e)    Termination After Control Change Date. Notwithstanding any other
provision of this Paragraph 7, at any time after the Control Change Date,
Railway may terminate the employment of Executive (the “Termination”), but
unless such Termination is for Cause as defined in subparagraph (g) or for
disability, within five (5) days of the Termination Railway shall pay to
Executive his full base salary through the Termination, to the extent not
theretofore paid, plus a lump sum amount (the “Special Severance Payment”) equal
to the product (discounted to the then present value on the basis of a rate of
seven percent (7%) per annum) of (i) 160% of his annual base salary specified in
Paragraph 7(a) multiplied by (ii) Two; and Specified Benefits (excluding any
incentive compensation) to which Executive was entitled immediately prior to
Termination shall continue until the end of the 3-year period (“Benefits
Period”) beginning on the date of Termination. If any plan pursuant to which
Specified Benefits are provided immediately prior to Termination would not
permit continued participation by Executive after Termination, then Railway
shall pay to Executive within five (5) days after

 

9



--------------------------------------------------------------------------------

Termination a lump sum payment equal to the amount of Specified Benefits
Executive would have received under such plan if Executive had been fully vested
in the average annual contributions or benefits in effect for the three plan
years ending prior to the Control Change Date (regardless of any limitations
based on the earnings or performance of KCS, or Railway) and a continuing
participant in such plan to the end of the Benefits Period. Following the end of
the Benefits Period, Railway shall continue to provide to the Executive and the
Executive’s family the following benefits (“Post-Period Benefits”): (1) prior to
the Executive’s attainment of age sixty (60), health, prescription and dental
benefits equivalent to those then applicable to active peer executives of
Railway) and their families, as the same may be modified from time to time, and
(2) following the Executive’s attainment of age sixty (60) (and without regard
to the Executive’s period of service with Railway) health and prescription
benefits equivalent to those then applicable to retired peer executives of
Railway and their families immediately prior to the Change of Control. The cost
to the Executive of such Post-Period Benefits shall not exceed the cost of such
benefits to active or retired (as applicable) peer executives immediately prior
to the Change of Control. Notwithstanding the preceding two sentences of this
Paragraph 7(e), if the Executive is covered under any health, prescription or
dental plan provided by a subsequent employer, then the corresponding type of
plan coverage (i.e., health, prescription or dental), required to be provided as
Post-Period Benefits under this Paragraph 7(e) shall cease. The Executive’s
rights under this Paragraph 7(e) shall be in addition to, and not in lieu of,
any post-termination continuation coverage or conversion rights the Executive
may have pursuant to applicable law, including without limitation continuation
coverage required by Section 4980 of the Code. Nothing in this Paragraph 7(e)
shall be deemed to limit in any manner the reserved right of Railway, in its
sole and absolute discretion, to at any time amend, modify or terminate health,
prescription or dental benefits for active or retired employees generally.

(f)    Resignation After Control Change Date. In the event of a Change in
Control as defined in Paragraph 7(d), thereafter, upon good reason (as defined
below), Executive may, at any time during the three-year period following the
Change in Control, in his sole discretion, on not less than thirty (30) days’
written notice (the “Notice of Resignation”) to the Secretary of Railway and
effective at the end of such notice period, resign his employment with Railway
(the “Resignation”). Within five (5) days of such a Resignation, Railway shall
pay to Executive his full base salary through the effective date of such
Resignation, to the extent not

 

10



--------------------------------------------------------------------------------

theretofore paid, plus a lump sum amount equal to the Special Severance Payment
(computed as provided in the first sentence of Paragraph 7(e), except that for
purposes of such computation all references to “Termination” shall be deemed to
be references to “Resignation”). Upon Resignation of Executive, Specified
Benefits to which Executive was entitled immediately prior to Resignation shall
continue on the same terms and conditions as provided in Paragraph 7(e) in the
case of Termination (including equivalent payments provided for therein), and
Post-Period Benefits shall be provided on the same terms and conditions as
provided in Paragraph 7(e) in the case of Termination. For purposes of this
Agreement, “good reason” means any of the following:

(i) the assignment of the Executive of any duties inconsistent in any respect
with the Executive’s position (including offices, titles, reporting requirements
or responsibilities), authority or duties as contemplated by Section 7(a)(i), or
any other action by Railway which results in a diminution or other material
adverse change in such position, authority or duties;

(ii) any failure by Railway to comply with any of the provisions of Paragraph 7;

(iii) Railway’s requiring the Executive to be based at any office or location
other than the location described in Section 7(a)(ii);

(iv) any other material adverse change to the terms and conditions of the
Executive’s employment; or

(v) any purported termination by Railway of the Executive’s employment other
than as expressly permitted by this Agreement (any such purported termination
shall not be effective for any other purpose under this Agreement).

A passage of time prior to delivery of the Notice of Resignation or a failure by
the Executive to include in the Notice of Resignation any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Executive under this Agreement or preclude the Executive from asserting such
fact or circumstance in enforcing rights under this Agreement.

(g) Termination for Cause After Control Change Date. Notwithstanding any other
provision of this Paragraph 7, at any time after the Control Change Date,
Executive may be terminated by Railway “for cause.” Cause means commission by
the Executive of any felony or

 

11



--------------------------------------------------------------------------------

willful breach of duty by the Executive in the course of the Executive’s
employment; except that Cause shall not mean:

(i) bad judgment or negligence;

(ii) any act or omission believed by the Executive in good faith to have been in
or not opposed to the interest of Railway (without intent of the Executive to
gain, directly or indirectly, a profit to which the Executive was not legally
entitled);

(iii) any act or omission with respect to which a determination could properly
have been made by the Railway Board that the Executive met the applicable
standard of conduct for indemnification or reimbursement under Railway’s
by-laws, any applicable indemnification agreement, or applicable law, in each
case in effect at the time of such act or omission; or

(iv) any act or omission with respect to which Notice of Termination of the
Executive is given, more than 12 months after the earliest date on which any
member of the Railway Board, not a party to the act or omission, knew or should
have known of such act or omission.

Any Termination of the Executive’s employment by Railway for Cause shall be
communicated to the Executive by Notice of Termination.

(h) Gross-up for Certain Taxes. If it is determined (by the reasonable
computation of Railway’s independent auditors, which determinations shall be
certified to by such auditors and set forth in a written certificate
(“Certificate”) delivered to the Executive) that any benefit received or deemed
received by the Executive from Railway, or KCS pursuant to this Agreement or
otherwise (collectively, the “Payments”) is or will become subject to any excise
tax under Section 4999 of the Code or any similar tax payable under any United
States federal, state, local or other law (such excise tax and all such similar
taxes collectively, “Excise Taxes”), then Railway shall, immediately after such
determination, pay the Executive an amount (the “Gross-up Payment”) equal to the
product of:

(i) the amount of such Excise Taxes; multiplied by

(ii) the Gross-up Multiple (as defined in Paragraph 7(k)).

The Gross-up Payment is intended to compensate the Executive for the Excise
Taxes and any federal, state, local or other income or excise taxes or other
taxes payable by the Executive with respect to the Gross-up Payment.

 

12



--------------------------------------------------------------------------------

Railway shall cause the preparation and delivery to the Executive of a
Certificate upon request at any time. Railway shall, in addition to complying
with this Paragraph 7(h), cause all determinations and certifications under
Paragraphs 7(h)-(o) to be made as soon as reasonably possible and in adequate
time to permit the Executive to prepare and file the Executive’s individual tax
returns on a timely basis.

(i) Determination by the Executive.

(i) If Railway shall fail to: (A) deliver a Certificate to the Executive or (B)
pay to the Executive the amount of the Gross-up Payment, if any, within 14 days
after receipt from the Executive of a written request for a Certificate, or if
at any time following receipt of a Certificate the Executive disputes the amount
of the Gross-up Payment set forth therein, the Executive may elect to demand the
payment of the amount which the Executive, in accordance with an opinion of
counsel to the Executive (“Executive Counsel Opinion”), determines to be the
Gross-up Payment. Any such demand by the Executive shall be made by delivery to
Railway of a written notice which specifies the Gross-up Payment determined by
the Executive and an Executive Counsel Opinion regarding such Gross-up Payment
(such written notice and opinion collectively, the “Executive’s Determination”).
Within 14 days after delivery of the Executive’s Determination to Railway,
Railway shall either: (A) pay the Executive the Gross-up Payment set forth in
the Executive’s Determination (less the portion of such amount, if any,
previously paid to the Executive by Railway) or (B) deliver to the Executive a
Certificate specifying the Gross-up Payment determined by Railway’s independent
auditors, together with an opinion of Railway’s counsel (“Railway Counsel
Opinion”), and pay the Executive the Gross-up Payment specified in such
Certificate. If for any reason Railway fails to comply with clause (B) of the
preceding sentence, the Gross-up Payment specified in the Executive’s
Determination shall be controlling for all purposes.

(ii) If the Executive does not make a request for, and Railway does not deliver
to the Executive, a Certificate, Railway shall, for purposes of Paragraph 7(j),
be deemed to have determined that no Gross-up Payment is due.

(j) Additional Gross-up Amounts. If, despite the initial conclusion of Railway
and/or the Executive that certain Payments are neither subject to Excise Taxes
nor to be counted in determining whether other Payments are subject to Excise
Taxes (any such item, a

 

13



--------------------------------------------------------------------------------

“Non-Parachute Item”), it is later determined (pursuant to subsequently-enacted
provisions of the Code, final regulations or published rulings of the IRS, final
IRS determination or judgment of a court of competent jurisdiction or Railway’s
independent auditors) that any of the Non-Parachute Items are subject to Excise
Taxes, or are to be counted in determining whether any Payments are subject to
Excise Taxes, with the result that the amount of Excise Taxes payable by the
Executive is greater than the amount determined by Railway or the Executive
pursuant to Paragraph 7(h) or Paragraph 7(i), as applicable, then Railway shall
pay the Executive an amount (which shall also be deemed a Gross-up Payment)
equal to the product of:

 

(i)    the sum of (A) such additional Excise Taxes and (B) any interest, fines,
penalties, expenses or other costs incurred by the Executive as a result of
having taken a position in accordance with a determination made pursuant to
Paragraph 7(h); multiplied by

 

(ii)    the Gross-up Multiple.

 

(k)    Gross-up Multiple. The Gross-up Multiple shall equal a fraction, the
numerator of which is one (1.0), and the denominator of which is one (1.0) minus
the sum, expressed as a decimal fraction, of the rates of all federal, state,
local and other income and other taxes and any Excise Taxes applicable to the
Gross-up Payment; provided that, if such sum exceeds 0.8, it shall be deemed
equal to 0.8 for purposes of this computation. (If different rates of tax are
applicable to various portions of a Gross-up Payment, the weighted average of
such rates shall be used.)

 

(l)    Opinion of Counsel. “Executive Counsel Opinion” means a legal opinion of
nationally recognized executive compensation counsel that there is a reasonable
basis to support a conclusion that the Gross-up Payment determined by the
Executive has been calculated in accord with this Paragraph 7 and applicable
law. “Company Counsel Opinion” means a legal opinion of nationally recognized
executive compensation counsel that (i) there is a reasonable basis to support a
conclusion that the Gross-up Payment set forth in the Certificate of Railway’s
independent auditors has been calculated in accord with this Paragraph 7 and
applicable law, and (ii) there is no reasonable basis for the calculation of the
Gross-up Payment determined by the Executive.

 

(m)    Amount Increased or Contested. The Executive shall notify Railway in
writing of any claim by the IRS or other taxing authority that, if successful,
would require the

 

14



--------------------------------------------------------------------------------

payment by Railway of a Gross-up Payment. Such notice shall include the nature
of such claim and the date on which such claim is due to be paid. The Executive
shall give such notice as soon as practicable, but no later than 10 business
days, after the Executive first obtains actual knowledge of such claim;
provided, however, that any failure to give or delay in giving such notice shall
affect Railway’s obligations under this Paragraph 7 only if and to the extent
that such failure results in actual prejudice to Railway. The Executive shall
not pay such claim less than 30 days after the Executive gives such notice to
Railway (or, if sooner, the date on which payment of such claim is due). If
Railway notifies the Executive in writing before the expiration of such period
that it desires to contest such claim, the Executive shall:

 

(i)    give Railway any information that it reasonably requests relating to such
claim;

 

(ii)    take such action in connection with contesting such claim as Railway
reasonably requests in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Railway;

 

(iii)    cooperate with Railway in good faith to contest such claim; and

 

(iv)    permit Railway to participate in any proceedings relating to such claim;
provided, however, that Railway shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including related interest
and penalties, imposed as a result of such representation and payment of costs
and expenses. Without limiting the foregoing, Railway shall control all
proceedings in connection with such contest and, at its sole option, may pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner. The Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as Railway
shall determine; provided, however, that if Railway directs the Executive to pay
such claim and sue for a refund, Railway shall advance the amount of such
payment to the Executive, on are interest-free basis and shall

 

15



--------------------------------------------------------------------------------

indemnify the Executive, on an after-tax basis, for any Excise Tax or income
tax, including related interest or penalties, imposed with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. The Railway’s control of the contest shall be limited to
issues with respect to which a Gross-up Payment would be payable. The Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the IRS or other taxing authority.

 

(n)    Refunds. If, after the receipt by the Executive of an amount advanced by
Railway pursuant to Paragraph 7(m), the Executive receives any refund with
respect to such claim, the Executive shall (subject to Railway’s complying with
the requirements of Paragraph 7(m)) promptly pay Railway the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by Railway pursuant to Paragraph 7(m), a determination is made that the
Executive shall not be entitled to a full refund with respect to such claim and
Railway does not notify the Executive in writing of its intent to contest such
determination before the expiration of 30 days after such determination, then
the applicable part of such advance shall be forgiven and shall not be required
to be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-up Payment required to be paid. Any contest of a denial of
refund shall be controlled by Paragraph 7(m).

 

(o)    Expenses. If any dispute should arise under this Agreement after the
Control Change Date involving an effort by Executive to protect, enforce or
secure rights or benefits claimed by Executive hereunder, Railway shall pay
(promptly upon demand by Executive accompanied by reasonable evidence of
incurrence) all reasonable expenses (including attorneys’ fees) incurred by
Executive in connection with such dispute, without regard to whether Executive
prevails in such dispute except that Executive shall repay Railway any amounts
so received if a court having jurisdiction shall make a final, nonappealable
determination that Executive acted frivolously or in bad faith by such dispute.
To assure Executive that adequate funds will be made available to discharge
Railway’s obligations set forth in the preceding sentence, Railway has
established a trust and upon the occurrence of a Change in Control shall
promptly deliver to the trustee of such trust to hold in accordance with the
terms

 

16



--------------------------------------------------------------------------------

and conditions thereof that sum which the Railway Board shall have determined is
reasonably sufficient for such purpose.

 

(p)    Prevailing Provisions. On and after the Control Change Date, the
provisions of this Paragraph 7 shall control and take precedence over any other
provisions of this Agreement which are in conflict with or address the same or a
similar subject matter as the provisions of this Paragraph 7.

 

8.    Mitigation and Other Employment. After a termination of Executive’s
employment pursuant to Paragraph 4(d)(i) or a Change in Control as defined in
Paragraph 7(d), Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and except as otherwise specifically provided in Paragraph 4(d)(ii) with respect
to health and life insurance and in Paragraph 7(e) with respect to health,
prescription and dental benefits, no such other employment, if obtained, or
compensation or benefits payable in connection therewith shall reduce any
amounts or benefits to which Executive is entitled hereunder. Such amounts or
benefits payable to Executive under this Agreement shall not be treated as
damages but as severance compensation to which Executive is entitled because
Executive’s employment has been terminated.

 

9.    KCS Not An Obligor. Notwithstanding that KCS has executed this Agreement,
it shall have no obligation for the payment of salary, benefits, or other
compensation hereunder, and all such obligations shall be the sole
responsibility of Railway.

 

10.    Notice. Notices and all other communications to either party pursuant to
this Agreement shall be in writing and shall be deemed to have been given when
personally delivered, delivered by facsimile or deposited in the United States
mail by certified or registered mail, postage prepaid, addressed, in the case of
Railway or KCS, to Railway or KCS at 427 West 12th Street, Kansas City, Missouri
64105, Attention: Secretary, or, in the case of the Executive, to him at 427
West 12th Street, Kansas Cty, Missouri, 64105, or to such other address as a
party shall designate by notice to the other party.

 

11.    Amendment. No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, waiver, modification or discharge is
agreed to in writing signed by Executive, the President of Railway and the
President of KCS. No waiver by

 

17



--------------------------------------------------------------------------------

any party hereto at any time of any breach by another party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the time or at any prior or subsequent time.

 

12.    Successors in Interest. The rights and obligations of KCS and Railway
under this Agreement shall inure to the benefit of and be binding in each and
every respect upon the direct and indirect successors and assigns of KCS and
Railway, regardless of the manner in which such successors or assigns shall
succeed to the interest of KCS or Railway hereunder, and this Agreement shall
not be terminated by the voluntary or involuntary dissolution of KCS or Railway
or by any merger or consolidation or acquisition involving KCS or Railway, or
upon any transfer of all or substantially all of KCS’s or Railway’s assets, or
terminated otherwise than in accordance with its terms. In the event of any such
merger or consolidation or transfer of assets, the provisions of this Agreement
shall be binding upon and shall inure to the benefit of the surviving
corporation or the corporation or other person to which such assets shall be
transferred. Neither this Agreement nor any of the payments or benefits
hereunder may be pledged, assigned or transferred by Executive either in whole
or in part in any manner, without the prior written consent of Railway.

 

13.    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

 

14.    Controlling Law and Jurisdiction. The validity, interpretation and
performance of this Agreement shall be subject to and construed under the laws
of the State of Missouri, without regard to principles of conflicts of law.

 

15.    Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and terminates and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the terms of Executive’s employment or
severance arrangements.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement as of the 9th day of February 2004.

 

THE KANSAS CITY SOUTHERN RAILWAY COMPANY By:   /s/ Michael R. Haverty    

--------------------------------------------------------------------------------

    Michael R. Haverty, Chairman, President, & CEO KANSAS CITY SOUTHERN By:  
/s/ Michael R. Haverty    

--------------------------------------------------------------------------------

    Michael R. Haverty, Chairman, President, & CEO EXECUTIVE By:   /s/    Mark
W. Osterberg            

--------------------------------------------------------------------------------

    Mark W. Osterberg

 

19



--------------------------------------------------------------------------------

Appendix A

 

WAIVER AND RELEASE

 

In consideration of the benefits described in the Employment Agreement, I do
hereby fully waive all claims and release The Kansas City Southern Railway
Company (KCSR), and its affiliates, parents, subsidiaries, successors, assigns,
directors and officers, fiduciaries, employees and agents, as well as any
employee benefit plans from liability and damages related in any way to any
claim I may have against or KCSR. This waiver and release includes, but is not
limited to all claims, causes of action and rights under Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Act of
1866; the American with Disabilities Act of 1990; the Rehabilitation Act of
1973; the Older Workers Benefit Protection Act of 1990; the Employee Retirement
Income Security Act of 1974, as amended; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Federal Employers
Liability Act; the Railway Labor Act, including bumping rights, rights to file a
grievance, rights to a hearing (whether before any company official, any system,
group, regional or special adjustment board, the National Railroad Adjustment
Board, or any other entity), and any rights to arbitration thereunder; the
Missouri Human Rights Act, the Kansas Act Against Discrimination, the Kansas and
Missouri Workers’ Compensation acts, and all local state and federal statutes
and regulations; all claims arising from labor protective conditions imposed by
the Interstate Commerce Commission or the Surface Transportation Board; all any
KCSR incentive or benefit plan or program, and any rights under any collective
bargaining agreement, including seniority rights, bumping rights and
reinstatement rights, rights to file or assert a grievance or other complaint,
rights to a hearing, or rights to arbitration under such agreement; and all
rights under common law such as breach of contract, tort or personal injury of
any sort.

 

I understand that this Agreement and Release also precludes me from recovering
any relief as a result of any lawsuit, grievance or claims brought on my behalf
and arising out of my employment or resignation of, or separation from
employment, provided that nothing in this Agreement and this Release may affect
my entitlement, if any, to workers’ compensation or unemployment compensation.
Additionally, nothing in this Agreement and Release prohibits me from
communications with, filing a complaint with, or full cooperation in the

 

20



--------------------------------------------------------------------------------

investigations of, any governmental agency on matters within their
jurisdictions. However, as stated above, this Agreement and Release does
prohibit me from recovering any relief, including monetary relief, as a result
of such activities.

 

If any term, provision, covenant, or restriction of this Agreement and Release
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of this Agreement and Release and the other terms,
provisions, covenants and restrictions hereof shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. I understand
and agree that, in the event of breach by me of any of the terms and conditions
of this Agreement and Release, the Railway will be entitled to recover all costs
and expenses as a result of my breach, including but not limited to, reasonable
attorneys’ fees and costs.

 

I have read this Agreement and Release and I understand all of its terms. I
enter into and sign this Agreement and Release knowingly and voluntarily, with
full knowledge of what it means.

 

/s/    Mark W. Osterberg                

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Employee Signature       Date                                 Mark W. Osterberg
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Employee Name (Please Print)               Social Security Number            

 

 

21